Citation Nr: 1032232	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1974.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In March 2009, the Board determined that new and material 
evidence had been received to reopen the claim of entitlement to 
service connection for bilateral hearing loss, and remanded that 
claim on the merits for further evidentiary development.  Also in 
that March 2009 decision, the Board remanded the issue of 
entitlement to service connection for dizziness.  The requested 
development was completed with regard to both claims, and the 
remand orders were substantially complied with.  The case has now 
been returned to the Board for further appellate action.

For reasons explained below, the issue of entitlement to service 
connection for dizziness is addressed in the REMAND portion of 
the decision below and is once again REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  Left ear hearing loss was noted on the Veteran's service 
entrance examination, but service treatment records are otherwise 
negative for any complaints or findings of hearing loss in either 
ear.

2.  The Veteran did not report for the VA audiological 
examinations scheduled in July 2009 and January 2010 for the 
purpose of obtaining relevant test results and medical opinions 
regarding the Veteran's reopened claim.

3.  The competent and probative evidence of record does not show 
that the Veteran's left ear hearing loss underwent a permanent 
worsening beyond normal progression during his active service.

4.  Hearing loss for VA purposes is not currently shown in the 
right ear.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385, 3.655 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in May 2004 letters issued prior to the decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the Veteran 
of how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  The 
case was last readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
Congressional correspondence, hearing testimony, a private 
audiological examination report, and lay evidence.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing argument and responding to notices.  Thus, 
he was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a 
preexisting disorder underwent an increase in severity during 
service is determined based on evidence of the manifestations of 
the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, 
there must be worsening of the underlying condition, not just 
temporary or intermittent flare-ups of the symptoms of the 
condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Evidence of a veteran being asymptomatic on entry into service, 
with an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he suffers from bilateral hearing loss 
as a result of being in close proximity to a hand grenade 
explosion during basic training in 1971 at Fort Jackson, South 
Carolina.  Significantly, the Board notes that the Veteran 
initially described this accident as occurring on his left side 
and predominantly affecting his left ear, but beginning in 
February 1999, he changed his story and has since described this 
accident as occurring on his right side and predominantly 
affecting his right ear.  In addition, the Veteran denies any 
hearing loss in either ear prior to entering active service, and 
he also denies any post-service noise exposure.

At his March 1971 service entrance examination, the Veteran's 
ears were evaluated as abnormal, with left ear hearing loss 
noted.  Puretone thresholds in the right ear ranged from 10 to 25 
at 500 to 4000 Hertz.  In the left ear, puretone thresholds 
ranged from 25 to 50 at those same frequencies.  Thereafter, 
however, the Veteran's service treatment records are negative for 
any complaints or findings of hearing loss in either ear.  In 
November 1973, he complained of pain in his right ear and the 
back and side of his head for several days.  It was noted that 
his right ear was red and slightly swollen inside, with no 
drainage, and pain medication was prescribed.  However, there was 
no mention of hearing loss on that occasion in November 1973.  At 
his January 1974 service separation examination, the Veteran's 
ears were evaluated as normal, and audiometric testing revealed 
hearing within normal limits in both ears.  Puretone thresholds 
in the right ear were equal to or better than the findings at the 
same frequencies on the entrance examination.  In the left ear, 
puretone thresholds were better than those on the entrance 
examination.

Following his discharge from active service in February 1974, the 
Veteran filed a claim for service connection for hearing loss in 
April 1974.  After cancelling a scheduled VA audiological 
examination in July 1974 and failing to report to the rescheduled 
examination in August 1974, he finally underwent such an 
examination in November 1974.  On that occasion, it was noted 
that he was a truck driver in Germany and could contribute no 
particular loud noise for any hearing loss.  It was noted that he 
had been treated with ear drops in service and that he had had 
ear aches as a child.  Audiometric testing during that November 
1974 examination revealed normal hearing in both ears.  
Thereafter, his claim for service connection for hearing loss was 
denied in a February 1975 rating decision.

In November 1980, the Veteran filed a request to reopen the claim 
of entitlement to service connection for hearing loss in his left 
ear only.  Thereafter, he underwent a private audiological 
examination in December 1980.  On that occasion, it was noted 
that he also had an ear ache and ear discharge on the left.  
Audiometric testing during that December 1980 examination 
appeared to reveal hearing loss in both ears, with the left ear 
being worse than the right ear.  Thereafter, his request to 
reopen his claim for service connection for left ear hearing loss 
was denied in a January 1981 rating decision, and such denial was 
upheld by the Board in a February 1982 decision.

In February 1999, the Veteran filed a request to reopen the claim 
of entitlement to service connection for hearing loss.  
Thereafter, his request to reopen his claim was denied in 
September 1999 and October 1999 rating decisions.

In January 2001, the Veteran underwent a VA audiology 
consultation.  On that occasion, he reported gradual hearing loss 
and a history of military-related noise exposure, including the 
alleged grenade explosion in 1971 which he indicated damaged his 
right ear.  Audiometric testing during that January 2001 
consultation was noted to be unreliable, and the results were 
noted to be highly inconsistent.  The tester opined that the 
Veteran might indeed have hearing loss, but noted that the 
Veteran would not cooperate with the testing which could 
relatively determine the level of any such loss.  It was 
recommended that he be retested via non-behavioral means to 
determine his hearing status.

In May 2001, the Veteran underwent another VA audiology 
consultation.  On that occasion, it was noted that the Veteran 
was initially uncooperative, but that much better results were 
obtained after he was counseled regarding the expectations of 
him.  Audiometric testing during that May 2001 consultation 
revealed normal hearing in the right ear and a moderate hearing 
loss in the left ear, with excellent speech discrimination in 
both ears.  Curiously, at a VA otolaryngology consultation two 
days later in May 2001, the Veteran reported having subjective 
hearing loss on the right and "okay" hearing on the left.

In April 2004, the Veteran again filed a request to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  Thereafter, he underwent a VA audiological examination in 
November 2004.  On that occasion, the Veteran noted his loss of 
hearing over the past 34 years and reported various sources of 
military noise exposure, including small arms fire, heavy 
artillery, grenades, helicopters, and tanks.  The examiner noted 
that it was possible that the left ear hearing loss demonstrated 
at the Veteran's service entrance examination in March 1971 was 
due to an ear infection or middle ear pressure present at that 
time.  In any case, the examiner further noted that the 
audiological testing in January 1974 (service separation 
examination) and November 1974 (VA audiological examination) both 
indicated that the Veteran's hearing had not been significantly 
impaired beyond normal limits by his service in the military, and 
thus his alleged experience with a hand grenade explosion in 
service remained a moot point.

Audiometric testing during that November 2004 examination was 
noted to be unreliable, and the results could not be used for 
rating purposes.  The examiner opined that the December 1980 
private audiometric test results, which showed significant 
bilateral hearing loss, could be considered questionable, given 
his results from the January 2001 and current November 2004 
testing.  The examiner concluded that there was no evidence to 
support that whatever troubles the Veteran began experiencing at 
a later date with hearing or with dizziness were due to noise 
exposure in the military.  In addition, because attempts to 
ascertain the current severity of the Veteran's hearing loss and 
to arrive at repeatable, reliable threshold scores by behavioral 
testing had been unsuccessful, the examiner recommended that the 
Veteran's hearing be retested by non-behavioral methods.

Lay statements submitted by the Veteran's family members in June 
2005 noted their observations that the Veteran began to have 
hearing loss since the time of his discharge from military 
service.

In November 2005, the Veteran underwent a VA audiology 
consultation.  On that occasion, he reported right ear hearing 
loss due to the alleged hand grenade accident in 1971.  It was 
noted that audiometric testing during that November 2005 
consultation could not be completed, as the Veteran refused to 
respond.  Nevertheless, he was diagnosed with hearing loss and 
tinnitus.

In August 2007, the Veteran underwent a VA general medical 
examination, during which he reported a history of hearing 
problems since 1971 due to the alleged hand grenade explosion in 
service.  Later in August 2007, the Veteran cancelled a scheduled 
VA audiological examination.  At his November 2008 Travel Board 
hearing, the Veteran vowed that he would do his best to attend a 
new VA audiological examination if one were scheduled for him.

In a March 2009 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss, and 
remanded the claim on the merits for further evidentiary 
development.

Pursuant to the Board's March 2009 remand, the Veteran was 
scheduled to undergo a new VA audiological examination in July 
2009 in order to ascertain the nature and extent of any current 
hearing loss and for an examiner to provide medical nexus 
opinions as to whether any current hearing loss in either ear is 
related to the Veteran's military service and whether any current 
hearing loss in the left ear was aggravated during such service.  
The Veteran was notified by letter in June 2009 of the procedure 
to follow if he was unable to appear for the scheduled 
examination.  In response, the Veteran submitted a statement in 
June 2009 stating that there was "no way" he was going to 
subject himself to any more examinations.  Thereafter, the 
Veteran failed to report to the scheduled July 2009 examination.

Nevertheless, the Veteran was once again scheduled to undergo a 
new VA audiological examination in January 2010 in order to 
obtain the evidence requested by the Board's remand.  The Veteran 
was notified by letter in January 2010 of the procedure to follow 
if he was unable to appear for the scheduled examination.  In 
response, the Veteran submitted a statement in January 2010 
stating that he was not going to ever go through any more ear 
examinations ever.  As a result, the scheduled January 2010 
examination was cancelled.  The Veteran submitted another 
statement in March 2010 reiterating that he would never go 
through another VA examination again.  In a July 2010 written 
brief presentation, the Veteran's representative noted a July 
2010 conversation with the Veteran wherein the Veteran agreed to 
make the effort to keep any further VA audiology examinations 
that are provided to him.

In this regard, the Board notes that it is well established that 
VA's duty to assist a claimant is not always a one-way street.  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Insofar as the Veteran failed to report for his scheduled VA 
examination in July 2009, effectively cancelled his scheduled VA 
examination in January 2010, and further expressed his intent on 
multiple occasions that he would never report for any future VA 
examinations (directly contradicting his alleged agreement with 
his representative that he would make the effort to keep future 
examination appointments), the Board is of the opinion that no 
further assistance in this regard is required on the part of VA.  
Moreover, the provisions of 38 C.F.R. § 3.655 provide that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause" fails to report for an examination scheduled in 
conjunction with a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  Here, good 
cause for failing to report has clearly not been shown.

Even considering the claim based on the evidence record, the 
Board finds that service connection is not warranted.  With 
regard to the Veteran's left ear, as noted above, left ear 
hearing loss was noted on his service entrance examination.  
Thus, the presumption of soundness does not attach in this case.  
38 C.F.R. § 3.304(b).  If a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a claim 
for service-connected aggravation of that disorder.  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation with regard to his left ear 
hearing loss.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 38 U.S.C.A. 
§ 1153 arises, the burden shifts to the government to show a lack 
of aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2009); Jensen, 19 
F.3d at 1417.

In this case, the record does not support a finding that the 
Veteran's left ear hearing loss increased in severity during 
service beyond normal progression.  In this regard, the Board 
reiterates that the Veteran's service treatment records are 
entirely negative for any complaints or findings of hearing loss 
or any other abnormality pertaining to his left ear.  His left 
ear hearing within normal limits at his service separation 
examination, and all puretone thresholds were better than those 
at entrance.  The November 2004 VA examiner noted that it was 
possible that the left ear hearing loss demonstrated at the 
Veteran's service entrance examination in March 1971 was due to 
an ear infection or middle ear pressure present at that time.  In 
any case, the November 2004 examiner further noted that the 
audiological testing in January 1974 (service separation 
examination) and November 1974 (VA audiological examination) both 
indicated that the Veteran's hearing had not been significantly 
impaired beyond normal limits by his service in the military, and 
thus his alleged experience with a hand grenade explosion in 
service remained a moot point.

The November 2004 examiner reviewed the claims file, considered 
the Veteran's service treatment records (including the notation 
of left ear hearing loss on his service entrance examination), 
and thoroughly interviewed and examined the Veteran.  The 
examiner also provided adequate reasoning and bases for the 
opinion that there was no evidence to support that whatever 
troubles the Veteran began experiencing at a later date with 
hearing were due to noise exposure in the military.  For these 
reasons, the opinion by the November 2004 examiner is most 
probative regarding the question of aggravation for left ear 
hearing loss.  Importantly, the Board reiterates that the Veteran 
did not report for VA examinations scheduled in July 2009 and 
January 2010 which were ordered to obtain an opinion as to 
whether any current hearing loss in the left ear is related to 
the Veteran's military service or aggravated during such service.

With regard to the Veteran's right ear, the findings on all 
reliable VA audiometric testing throughout the record have failed 
to reveal that the Veteran currently has a hearing loss 
disability for VA purposes in the right ear.  As outlined above, 
on many occasions VA audiometric testing was deemed unreliable 
for rating purposes due to the Veteran's unwillingness to 
cooperate.  While the Board acknowledges that the December 1980 
private audiological examination appeared to reveal hearing loss 
in his right ear, the November 2004 VA examiner opined that the 
December 1980 private audiometric test results could be 
considered questionable, given the results from VA audiometric 
testing in January 2001 and November 2004.  Moreover, the report 
does not indicate whether speech testing was with the Maryland 
CNC word test or whether the audiological testing was conducted 
in a controlled environment.  Thus, the December 1980 private 
audiological testing is not sufficient for rating purposes.  See 
38 C.F.R. § 4.85(a).  In any event, this report would not be 
indicative of the current presence of hearing loss.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, 
current audiological testing under approved VA methods failed to 
reveal a right ear hearing loss disability consistent with 
38 C.F.R. § 3.385 (2009) and the Veteran did not report for VA 
examinations scheduled in July 2009 and January 2010 which were 
ordered to ascertain the nature and extent of any current hearing 
loss in both ears.  ).  Thus, service connection for right ear 
hearing loss must be denied.  

The only evidence supporting the Veteran's claim for service 
connection for bilateral hearing loss consists of his own 
statements and lay statements indicating the Veteran did not have 
hearing loss before service and has had hearing loss since 
service.  It is now well established that lay persons without 
medical training, such as the Veteran and his family members, are 
not competent to opine on matters requiring medical expertise and 
testing, such as the existence or etiology of hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  As such, the lay opinions as to 
whether the Veteran had hearing loss prior to service or 
following service are not competent medical evidence.  In any 
event, the medical testing conducted prior to, during, and after 
service is more probative than lay assertions as to the presence 
of hearing loss.

In sum, the most probative evidence of record does not show that 
the Veteran's preexisting left ear hearing loss underwent a 
permanent worsening beyond normal progression during his active 
military service; as a result, the presumption of aggravation 
does not attach.  See 38 U.S.C.A. § 1153.  Additionally, left ear 
hearing loss was not shown during service or for decades 
thereafter.  Furthermore, the competent evidence of record fails 
to reflect hearing loss for VA purposes in the right ear.  
Accordingly, service connection for bilateral hearing loss is not 
warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.




REMAND

With regard to the issue of entitlement to service connection for 
dizziness, the Veteran indicated his request on an April 2009 VA 
Form 9 for a Travel Board hearing at the RO before a Veterans Law 
Judge.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2009).  Such a 
hearing has not been scheduled, and the Veteran's request for 
such a hearing has not been withdrawn.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge.  The Veteran and his 
representative should be notified by 
letter of the date, time, and place of 
such a hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


